DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luoko (Pub. No. US 2016/0288440) in view of  Gallina (US 4,450,122).
With respect to claim 1, Luoko discloses a method for forming a custom fitted shoe insole (a system and a method that the uses non-molded insoles 100, a heater 200, and the molding device 300 to mold the non-molded insoles 100 to conform to the unique shape of a user's foot 5), the method comprising: heating a shoe insole template plate to a predetermined temperature sufficient to make a heated shoe insole template plate that is deformable (the selected non-molded insole 100 is inserted into the heater 200 and heated until the at least one rigid layer becomes pliable, see paragraph [0034]); placing the heated shoe insole template plate onto a foam structure (see figure 1 and paragraph [0034]); placing the user’s foot on the heated shoe insole template plate on the foam structure (the heated insole 100 is removed from the heater 200 and placed on a top surface of the molding device 300. The user's foot 5 is then placed on top of the heated insole 100. As the foot 5 presses the heated insole 100 into the molding device 300, the heated insole 100 substantially conforms to the specific musculoskeletal shape of the foot 5); applying downward pressure by the user with the foot to the heated shoe insole template plate on the foam structure, causing the heated shoe insole template plate to deform to form a matching topology of and matching a bottom of the foot of the user (see paragraph [0034]); and cooling the shoe insole template to harden with the matching topology as the custom fitted shoe insole (see paragraph [0037]). Luoko as described above does not disclose the foam structure contained in a housing having rigid vertical side walls that contain the foam structure and limit lateral expansion of the foam structure upon deforming the foam structure with downward pressure from the user’s foot. Gallina discloses a method for forming a custom fitted shoe insole comprising the step of  having a foam structure (parallelepiped strips or pads 10 from a sponge material preferably of polyester material which is highly deformable under load) contained in a housing having rigid vertical side walls (box-like container 1 of substantially parallelepipedal shape, preferably molded from a plastics material) that contain the foam structure (10) and limit lateral expansion of the foam structure upon deforming the foam structure with downward pressure from the user’s foot (the intended user puts his/her feet 14 and 15 into the pans, thus deforming the sponge material 10 which will be molded to an exact impression of the feet). Therefore, it would have been obvious to one of ordinary skill in the art to have the foam structure contained in a housing having rigid vertical side walls that contain the foam structure and limit lateral expansion of the foam structure upon deforming the foam structure with downward pressure from the user’s foot as taught by Gallina to provide a method which allows shoe insole to be manufactured in a simple manner, the shape whereof exactly fits the foot of its intended user.
With respect to claims 2 and 8-9, Luoko as modified by Gallina discloses wherein the temperature is predetermined based on the composition of the shoe insole template plate (one or more heater controls 210 may allow a user to select between one or more preset heating cycles, or to adjust the heating temperature and/or heating time manually); and the method further comprising: inserting the custom fitted shoe insole into an article of footwear (shoe insole or insole is fitted into a shoe) and the method wherein the shoe insole template plate is configured to accommodate one of a left foot and a right foot (each pair of insoles 100 includes a right and a left insole 100, each shaped generally with a profile configured to substantially follow the shape of a user's left and right foot, respectively).
With respect to claims 10-11 and 17, Luoko as modified by Gallina discloses a system for forming a custom fitted shoe insole (a system and a method that the uses non-molded insoles 100, a heater 200, and the molding device 300 to mold the non-molded insoles 100 to conform to the unique shape of a user's foot 5), comprising: a shoe insole template plate (insoles 100 may include at least one rigid layer that becomes pliable upon heating) containing a material that deforms when sufficiently heated and subjected to pressure (the selected non-molded insole 100 is inserted into the heater 200 and heated until the at least one rigid layer becomes pliable, see paragraph [0034]), and hardens when cooled to keep its deformed shape (the now molded insole 100' is removed from between the user's foot 5 and the molding device 300 and allowed to cool); a foam structure configured to receive the shoe insole template plate once sufficiently heated to the predetermined temperature and to guide a user to place the user’s foot to apply a downward pressure to deform the shoe insole template plate to form a matching topology and matching a bottom of the user's foot (body 301 of the molding device 300 may include one or more internal layers of gel and one or more internal layers of foam, as will be described below, placed within a flexible cover 360, see paragraph [0046]); wherein the foam structure is contained in a housing  strong enough to support a body weight of the user standing with the user’s foot on the foam structure, the housing having rigid vertical side walls that contain the foam structure and limit lateral expansion of the foam structure upon deforming the foam structure with downward pressure from the user’s foot (as modified by Gallina); and a casing configured to house the housing containing the foam structure (placed within a molding stand 400, see figure 11); wherein the predetermined temperature is predetermined based on the composition of the shoe insole template plate (one or more heater controls 210 may allow a user to select between one or more preset heating cycles, or to adjust the heating temperature and/or heating time manually); and wherein each pair of insoles 100 includes a right and a left insole 100, each shaped generally with a profile configured to substantially follow the shape of a user's left and right foot, respectively.
With respect to claims 18-19, Luoko/Gallina discloses each of the insoles 100 includes a cover layer 110 placed on top of a foam layer 120, a rigid layer 130, formed of a heat-moldable material, placed below the foam layer 120, and a base layer 140 covering the rigid layer 130. In some embodiments, the cover layer 110 and the foam layer 120 extend under the entirety of the user's foot 5, for example, from the rearfoot area 101 to the forefoot area 105. In some embodiments, the rigid layer 130 and the base layer 140 extend only under the rearfoot area 101 and at least a portion of the midfoot area 103.
Luoko as described above discloses all the limitations of the claims except for the specific materials of the layers of the insole and for the predetermined temperature of Luoko to be 200 degrees Fahrenheit.
	With respect to claim 4-7 & 13-16, Luoko discloses insoles template plates 100 are made from four layers. Each of the insoles 100 includes a cover layer 110 placed on top of a foam layer 120, a rigid layer 130, formed of a heat-moldable material, placed below the foam layer 120, and a base layer 140 covering the rigid layer 130 (PETG). It would have been obvious to one of ordinary skill in the art to make the top layer of Luoko/Gallina from polyester and the foam layer of Luoko/Gallina from rubber or EVA, It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	With respect to claims 3 & 12, Luoko discloses rigid layer 130 of the insole 100 can be made from a heat-formable or thermoplastic material, such as a glycol-modified polycyclohexylenedimethylene terephthalate copolymer (PCTG), ABS, PVC, A-PET, PETG, or another suitable material that is (1) substantially rigid throughout a range of temperatures at which the insole 100 will be used, for example, the range of temperatures typical within a user's shoe, and (2) substantially pliable or moldable throughout a range of temperatures that will be used during the molding process, for example, temperatures in the range of about 120 to about 140.degree. C. (about 248 degrees Fahrenheit). Luoko discloses that one or more heater controls 210 may allow a user to select between one or more preset heating cycles, or to adjust the heating temperature and/or heating time manually. Therefore, it would have been obvious to one of ordinary skill in the art to adjust the predetermined temperature of Luoko/Gallina to 200 degrees Fahrenheit, since Luoko teaches that one or more heater controls 210 may allow a user to select between one or more preset heating cycles, or to adjust the heating temperature and/or heating time manually.
	With respect to claim 20, official notice is taken that it is old and conventional to provide a notch portion to a casing that is configured to guide the user where to position the shoe insole template plate on the foam structure. It would have been obvious to one of ordinary skill in the art in view of the official notice to provide a notch to the casing/molding stand 400 of Luoko/Gallina to guide the user where to position the insole template plate on the foal structure. With respect to the material of the casing/molding stand, it would have been obvious to one of ordinary skill in the art to make the molding stand 400 of Luoko/Gallina from at least one material selected from the group consisting of cardboard, wood, plastic, and metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference as combines and as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
08/09/2022